EXECUTION


AMENDMENT AGREEMENT


AMENDMENT AGREEMENT, dated as of January 29, 2007 (this “Agreement”), among LEAF
FUNDING, INC., a Delaware corporation (“LEAF Funding”), LEAF INSTITUTIONAL
DIRECT MANAGEMENT, LLC, a Delaware limited liability company, LEAF FINANCIAL
CORPORATION, a Delaware corporation, LEASE EQUITY APPRECIATION FUND II, L.P., a
Delaware limited partnership, LEAF II B SPE, LLC, a Delaware limited liability
company (“LEAF II”), and MERRILL LYNCH COMMERCIAL FINANCE CORP., a Delaware
corporation.
 
WITNESSETH:
 
WHEREAS, capitalized terms used herein shall have the meanings ascribed thereto
in the Definitions and Rules of Construction attached as Appendix A to the
Purchase, Sale and Contribution Agreement, dated as of April 8, 2003, between
LEAF Funding and LEAF II, as amended, supplemented or otherwise modified as of
the date hereof; and
 
WHEREAS, the parties hereto intend to amend such Appendix A on the terms and
subject to the satisfaction of the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendment. As of the Effective Date, the Definitions and Rules of
Construction attached to the Purchase, Sale and Contribution Agreement as
Appendix A is hereby amended as follows:
 
(a)  Clause (x) of the definition of the term “Expiry Date” is deleted in its
entirety and the following is inserted in lieu thereof: “(x) June 30, 2007”.
 
(b)  The following definition is inserted therein in the appropriate
alphabetical order: “Advance Rate” means a rate equal to 92%.”.
 
SECTION 2.  Conditions Precedent to the Effectiveness of this Agreement. This
Agreement shall become effective as of the date hereof (the “Effective Date”)
provided that each of the following conditions precedent shall have been
satisfied, or waived by the Lender, on or before such date:
 
(a)  The Lender shall have received this Agreement, executed and delivered by a
duly Authorized Officer of each party hereto.
 
(b)  As of the date hereof, the representations and warranties made herein by
LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF II B SPE shall be true
and correct in all material respects on and as of such date as if made on and as
of such date (except to the extent such representation or warranty expressly
relates to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date).
 
(c)  No Potential Termination Event or Termination Event shall have occurred and
be continuing or shall occur as a result of this Agreement.
 
SECTION 3.  Representations and Warranties. To induce the Lender to enter into
this Agreement, each of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF
II B SPE hereby represent and warrant to the Lender as follows:
 
(a)  Its execution, delivery and performance of this Agreement have been duly
and validly authorized by all necessary action on the part of it.
 
(b)  No Potential Termination Event or Termination Event has occurred and is
continuing or shall occur as a result of this Agreement.
 
SECTION 4.  Reference to and Effect on the Transaction Documents. As of the
Effective Date, any reference in any Transaction Document to the Definitions and
Rules of Construction attached to the Purchase, Sale and Contribution Agreement
as Appendix A shall be to such Definitions and Rules of Construction as amended
hereby.
 
SECTION 5.  Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
SECTION 6.  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 7.  GOVERNING LAW AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
LEAF FINANCIAL CORPORATION
By:  
Name:
Title:
 
LEAF FUNDING, INC.
By:  
Name:
Title:
 
LEAF INSTITUTIONAL DIRECT MANAGEMENT, LLC
By: LEAF Funding, Inc., its sole member
By:  
Name:
Title:
 
LEASE EQUITY APPRECIATION FUND II, L.P.
By: LEAF Financial Corporation, its general partner
By:  
Name:
Title:
 
LEAF II B SPE, LLC
By: Lease Equity Appreciation Fund II, L.P., its sole member
By: LEAF Financial Corporation, its general partner
By:  
Name:
Title:
 
MERRILL LYNCH COMMERCIAL FINANCE CORP.
By:  
Name:
Title: